Citation Nr: 1513837	
Decision Date: 03/31/15    Archive Date: 04/03/15	

DOCKET NO.  08-37 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to an evaluation in excess of 10 percent for degenerative changes of the lower thoracic and upper lumbar spine.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran had active duty and active duty for training from July 8 to October 9, 1985; June 7 to June 27, 1991; October 31, 1994 to February 4, 1995; February 20 to October 16, 1996; May 18, 2000 to January 10, 2001; February 4, 2004 to April 2, 2005; June 8 to 28, 2005; and April 28, 2006 to July 8, 2007.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal of April 2008 and June 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  Jurisdiction most recently has been with the St. Paul, Minnesota RO.  

In a rating decision of October 2010, the RO granted entitlement to service connection for posttraumatic stress disorder.  Accordingly, that issue, which was formerly on appeal, is no longer before the Board.  

In a decision of August 2012, the Board denied entitlement to service connection for hypertension, right and left shoulder disorders, right and left ankle disorders, gastroesophageal reflux disease, irritable bowel syndrome, and a chronic sinus disorder, as well as an evaluation in excess of 10 percent for degenerative changes of the lower thoracic and upper lumbar spine.  At that same time, the Board remanded for additional development the issues of entitlement to service connection for allergic rhinitis and right and left knee disabilities.

The appellant subsequently appealed the Board's decision regarding all issues save that of service connection for gastroesophageal reflux disease, irritable bowel syndrome, and a sinus disability to the United States Court of Appeals for Veterans Claims (Court) which, in a Memorandum Decision of August 2013, upheld the Board's decision regarding the issues of entitlement to service connection for bilateral shoulder and ankle disabilities, as well as its decision regarding the issue of entitlement to an increased evaluation for the Veteran's service-connected spine disability.  The Court did, however, vacate the Board's denial of entitlement to service connection for hypertension, and, in so doing, remanded that issue to the Board for action consistent with the aforementioned Memorandum Decision.  

In a decision of May 2014, the Board denied entitlement to service connection for allergic rhinitis.  At that same time, the Board remanded for additional development the issues of entitlement to service connection for hypertension, as well as for right and left knee disorders.  Significantly, the development requested regarding the issues of entitlement to service connection for hypertension and bilateral knee disabilities has not yet been completed, with the result that those issues remain in remand status.

This case most recently came before the Board pursuant to an October 2014 Order of the United States Court of Appeals for Veterans Claims (Court) which remanded the Board's May 2014 denial of entitlement to service connection for allergic rhinitis for action consistent with an October 2014 Joint Motion for Partial Remand.

The Board notes that, in a rating decision of August 2013, the RO denied entitlement to an evaluation in excess of 10 percent for degenerative changes of the lower thoracic and upper lumbar spine.  Pertinent evidence of record is to the effect that the Veteran has now perfected his appeal regarding that issue, with the result that the issue of entitlement to an evaluation in excess of 10 percent for degenerative changes of the lower thoracic and upper lumbar spine is likewise before the Board for appellate review.

Finally, for reasons which will become apparent, this appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

At the time of the aforementioned Joint Motion in October 2014, it was noted that the Board, in determining that allergic rhinitis was not incurred in or aggravated by the Veteran's service, had relied on findings of a September 2013 VA examiner to the effect that the Veteran's nose, oral cavity/pharynx, ears, neck, and sinuses were completely within normal limits.  The Board additionally found it significant that the September 2013 VA examiner indicated that the Veteran did not have a history of or findings related to allergic rhinitis.  Accordingly, the Board determined that the preponderance of the evidence was against the Veteran's claim, and denied service connection for allergic rhinitis.  

Pursuant to the Joint Motion, however, the September 2013 medical opinion was inadequate because it relied on an inaccurate factual premise.  More specifically, the September 2013 VA examiner offered his opinion that the Veteran's claimed condition was less likely than not incurred in or caused by service because he did not have allergic rhinitis, nor did he have any history of or findings of allergic rhinitis.  However, in July (more accurately, June) 2011, a VA medical examiner had specifically diagnosed the Veteran with allergic rhinitis.  This was error warranting remand, because the September 2013 VA examiner's opinion regarding service connection was predicated heavily on the inaccurate factual premise that the Veteran had no history of or findings of allergic rhinitis, and because the Board relied heavily on the September 2013 VA examiner's opinion.

Under the circumstances, it was agreed that remand was necessary in order that the Board might provide the Veteran with a new VA examination which explicitly addressed the Veteran's symptoms, considering his complete and accurate medical history, including his past diagnosis of allergic rhinitis, in order to determine whether his claimed condition was related to service.

Regarding the Veteran's claim for an increased evaluation for his service-connected back disability, the Board notes that the Veteran was last afforded a VA compensation and pension examination for the purpose of determining the severity of that disability in June 2013, at this point, almost two years ago.  Moreover, since the time of that examination, the Veteran has voiced complaints of and received ongoing treatment for various back-related problems.  Under the circumstances, the Board is of the opinion that an additional, more contemporaneous examination would be appropriate prior to a final adjudication of the Veteran's claim for an increased rating.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Accordingly, in light of the aforementioned, the case is REMANDED to the AOJ for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to June 2014, the date of the most recent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his attorney should be informed of any such problem.

2.  The Veteran should then be afforded additional VA otolaryngologic and orthopedic examinations in order to more accurately determine the exact nature and etiology of his claimed allergic rhinitis, and the current severity of his service-connected back disability.  The Veteran is hereby notified that it is his responsibility to report for the examinations, and to cooperate in the development of his claims.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the otolaryngologic examination, the examining otolaryngologist should offer an opinion as to whether the Veteran currently suffers from chronic, clinically-identifiable allergic rhinitis, and, if so, whether that pathology at least as likely as not had its origin during, or is in some way the result of, the Veteran's period or periods of active military service.  In rendering that opinion, the examining otolaryngologist should specifically take into account the Veteran's symptoms, as well as his complete and accurate medical history, including the aforementioned past diagnosis of allergic rhinitis.  

Following completion of the orthopedic examination, the examining physician is to provide a detailed review of the Veteran's pertinent medical history and chronic complaints, as well as the nature and extent of his service-connected back disability.  In particular, the examiner should specifically comment regarding any and all limitation of motion (including additional limitation of motion following repetitive use resulting from pain, weakness, fatigue, a lack of endurance, and/or incoordination), as well as the presence (or absence) or incapacitating episodes.  The examiner should also discuss factors associated with disability, such as objective indications of pain on pressure or manipulation.  Finally, the examiner should inquire as to whether the Veteran experiences flare-ups associated with his service-connected back disability.  To the extent possible, any additional functional loss or limitation of motion attributable to such flare-ups should be described.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiners must specify in their reports that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.  

3.  The AOJ should then review the aforementioned reports to ensure that they are in complete compliance with this REMAND and that the examiners have documented their consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  

4.  The AOJ should then readjudicate the Veteran's claim for service connection for allergic rhinitis, as well as his claim for an increased evaluation for degenerative changes of the lower thoracic and upper lumbar spine.  Should the benefits sought on appeal remain denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claims for benefits since the Board's most recent decision in May 2014.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



